Eelton, C. J.
The judgment of this court reversing'the judgment of the trial court sustaining the general demurrer of the Bell Telephone & Telegraph Company to the petition having been reversed by the Supreme Court (Southern Bell Telephone & Telegraph Company v. Spears, 212 Ga. 537, 93 S. E. 2d 659), the judgment of this court is vacated and the judgment of the trial court sustaining the demurrer of the Southern Bell Telephone & Telegraph Company to the petition is affirmed.

Judgment affirmed.


Quillian and Nichols, JJ., concur.